Citation Nr: 0116005	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970. This matter comes on appeal from a December 1999 
decision of the Albuquerque VA Regional Office. PTSD has been 
evaluated as 50 percent disabling since June 1987.




FINDINGS OF FACT

Manifestations of the service-connected PTSD currently 
include complaints of memory loss, concentration difficulty, 
depression, overreaction to threats, irritability, anger, 
homicidal thoughts, flashbacks, obsessive rituals, numbed 
feelings, and strained personal relationships. The veteran 
takes medication for depression and attends mental health 
therapy twice a month.


CONCLUSION OF LAW

PTSD warrants a schedular evaluation of 70 percent. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.125, 4.130, Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. 
§ 4.125.  The new criteria for evaluating service-connected 
psychiatric disability is codified at 38 C.F.R. § 4.130. 

Effective November 7, 1996, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships warrants a 70 
percent evaluation.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.


Analysis

In reaching its decision, the Board has reviewed the 
substantive appeal and other statements submitted by the 
veteran, VA outpatient records dated through February 2001, 
the report of a VA psychiatric examination conducted in 
November 1999, and the remainder of the claims folder. These 
documents show that manifestations of the service-connected 
PTSD currently include complaints of memory loss, 
concentration difficulty, depression, overreaction to 
threats, irritability, anger, homicidal thoughts, flashbacks, 
obsessive rituals, numbed feelings, and strained personal 
relationships. The veteran takes medication for depression 
and attends mental health therapy twice a month. He maintains 
that symptoms of his condition affect his entire life and 
have increased in severity. Based on the scope and severity 
of the veteran's seemingly chronic symptoms, the Board finds 
that a 70 percent schedular evaluation more appropriately 
reflects the current degree of functional impairment due to 
PTSD. The benefit of the doubt is resolved in his favor. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.125, 4.130, Code 9411.

Symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living or other indicia of total occupational and 
social impairment are not demonstrated. Therefore, a 100 
percent schedular rating is not in order.

Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) is met and VA must consider a claim for TDIU.  The 
VA must consider TDIU because, in order to develop a claim 
"to its optimum" as mandated by Hodge, the VA must 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for 
TDIU. Here, not only has the veteran not submitted evidence 
of unemployability, the record shows that he is gainfully 
employed as a security officer 40 hours per week. 
Accordingly, the issue of his entitlement to a total rating 
based on individual unemployability need not be pursued. 
Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001).



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

